Citation Nr: 1138743	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at a hearing in November 2007, conducted by a Decision Review Officer at the RO.  The transcript of the hearing has been associated with the Veteran's claims folder.  

The Board remanded these claims, then characterized as entitlement to service connection for "bilateral hearing loss," in February 2011 so that additional development of the evidence could be conducted.  

The issue of entitlement to service connection for left ear hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently is not shown to have right ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for right ear hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, where the Veteran is seeking to be service connected for right ear hearing loss, in a June 2006 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You," "What the Evidence Must Show - Service connected comp," and "VCAA Notice Response."  Further, the June 2006 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the August 2007 Statement of the Case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  


The Board further observes that, pertinent to the claim on appeal, the Veteran was afforded VA examinations in August 2006 and May 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board found in February 2011 that the VA examination conducted in August 2006 was essentially inadequate (essentially concerning findings relating to the Veteran's left ear), and therefore pursuant to a remand at that time ordered that another examination be afforded the Veteran.  This examination is shown to have been conducted in May 2011, and pertaining to medical evidence needed to adjudicate the Veteran's service connection claim concerning his claimed right ear hearing loss, the examination report is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The report of examination also is shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  Also, the opinions included detailed consideration and discussion of the Veteran's service treatment records, as well as his post service medical history.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Factual Background/Laws and Regulations/Analysis

The Veteran claims that he has right ear hearing loss as a result of active military service.  Specifically, as part of a July 2006 VA Form 21-4138 the Veteran asserts that while in the military he was exposed to acoustic trauma with his being detailed to 40 millimeter saluting batteries.  Also, at his November 2007 hearing he testified that he was exposed to loud noise being part of a magazine crew on a shot line detail while aboard an aircraft carrier.  He denied being treated for his claimed hearing loss following his military separation, and also denied any significant post-service noise exposure.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

The Board also acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Also, and of particular note, the Board further notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

The Veteran served on active duty from July 1977 to July 1981.  His service treatment records show that as part of a July 1977 (enlistment) examination report puretone thresholds for the Veteran's right ear at each of the following five specified frequencies (500, 1000, 2000, 3000, and 4000 Hertz) were measured as being, respectively, 5, 5, 15, 15, and 10 decibels.  He also denied ever having hearing loss.  See June 1977 Report of Medical History.  An August 1977 health record notes that left otitis media secondary to upper respiratory infection was diagnosed.  Audio testing accomplished in November 1978 showed that right ear hearing puretone thresholds at each of the following five specified frequencies (500, 1000, 2000, 3000, and 4000 Hertz) were all measured as being, respectively, 35, 40, 40, 40, and 55.  This clearly is indicative of right ear hearing loss, as defined in 38 C.F.R. § 3.385.  An undated clinical record shows that the Veteran was referred for an "ENT" [ear, nose, and throat] consult.  He reportedly had a hearing problem.  While it was noted that the Veteran had not been exposed to a noisy environment since July 1978 he had suffered from recurrent colds with hearing loss for the past 11 years.  The December 1978 ENT examination findings showed that the Veteran had intermittent difficulty with hearing associated with, as noted by the VA examiner in August 2006, "otitis media" secondary to upper respiratory infection.  Ear examination was normal, and the tympanic membranes were slightly scarred but normally mobile.  Audio examination was normal.  Repeat testing, according to the Report of Medical Examination, accomplished in December 1978, shows audiometric findings at 500, 1000, 2000, and 4000 Hertz for the right ear as being 15, 15, X, and 10 decibels.  As noted, a finding pertaining to the 3000 Hertz level was not reported, and the finding pertaining to the 2000 Hertz level was also not reported.  Finally, review of the Report of Medical Examination dated in July 1981, and accomplished in association with the Veteran's service separation, does not show that audiometer testing revealed right ear hearing loss.  See 38 C.F.R. § 3.385.  The Veteran also, in completing a Report of Medical History in July 1981, denied ever having hearing loss.

The report of a VA audio examination dated in August 2006 shows that the examiner comprehensively reviewed and commented on the Veteran's service treatment records, and took a detailed medical history.  The Veteran noted that he had suffered from a gradual onset of hearing loss "a while ago" with "no specific date or etiology of onset noted."  Post service employment was noted to on occasion include the necessity for the Veteran to wear hearing protection.  The examiner commented that it could be assumed that significant noise exposure levels were incurred in some of the Veteran's post service jobs.  Audiometric examination did not reveal right ear hearing loss, as defined in 38 C.F.R. § 3.385.  The supplied diagnosis was essentially normal hearing bilaterally with the exception of moderate conductive notching at 3000 cycles and mild sensorineural roll off at 4000 cycles for the left ear.  The examiner essentially opined that there was no evidence to suggest that military noise exposure caused any part of this hearing loss.  The Board here notes that in August 2006 the described hearing loss involved the Veteran's left ear, and not his right ear.  

The Veteran was also recently afforded a VA audio examination in May 2011.  Review of the examination report, and concentrating on the findings relating to the Veteran's right ear, shows that, as defined in 38 C.F.R. § 3.385, right ear hearing loss was not present.  

The Board acknowledges that an isolated in-service finding of right ear hearing loss was documented in November 1978, with repeat testing in December 1978 showing that right ear hearing loss was not present.  His July 1981 separation examination report shows audiometric findings which clearly did not show the presence of right ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Veteran also did not complain of hearing loss in the course of his July 1981 separation examination.  See Report of Medical History.

While VA post-service outpatient treatment medical records are on file, dating from 2006 to 2011, none of them include a mention of either complaints made regarding, or diagnoses concerning, right ear hearing loss.  The Board does note that the Veteran testified in November 2007 that his claimed right ear hearing loss was directly related to acoustic trauma incurred as a result of his performing duties near loud guns.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

In this case, as noted, service treatment records do reveal right ear elevated puretone thresholds in November 1978.  See Hensley, 5 Vet. App. at 157.  As noted, however, subsequent testing accomplished one month later revealed essentially normal hearing.  

The Board is also aware that the post-service medical record, which includes numerous VA outpatient records, make no mention of complaints made by the Veteran of right ear hearing loss.  Also, and of significant note, review of the VA audio examination findings dated in both August 2006 and May 2011 fail to include a diagnosis, as defined in 38 C.F.R. § 3.385, of right ear hearing loss.  

In making this determination, the Board is aware that sensorineural hearing loss is an organic disease of the nervous system.  As stated above, an organic disease of the nervous system is a chronic disease and is subject to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 (West 1991).  Brannon v. Derwinski, 1 Vet. App. 314, 316-317 (1991).  However, there is no indication that the appellant incurred a hearing loss disability in the right ear to a compensable degree within one year of separation from service.  The mere fact that an appellant has an organic disease of the nervous system during or after service is not determinative unless that disease results in disability.  As mentioned, for hearing loss purposes, VA has defined a hearing loss disability as a condition that meets the provisions of 38 C.F.R. § 3.385.  There is no post service evidence that establishes that the appellant has ever had a post service hearing loss disability of the right ear.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The post service medical evidence is absent for any treatment or diagnosis of right ear hearing loss.  Because the medical evidence does not establish that the Veteran has a current diagnosis of right ear hearing loss in this case, the Board finds that the Veteran is not entitled to service connection for right ear hearing loss.

In summary, as a current right ear hearing loss disability as defined in 38 C.F.R. § 3.385 is not shown, the claim of service connection must be denied under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 

ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

This case was last remanded in February 2011 for additional development of the record.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

As to the Veteran's claim for service connection for left ear hearing loss, the Board observes that the February 2011 remand included a comprehensive review of clinical findings associated with the Veteran's claim, dating from his military service up to the report of an August 2006 VA audio examination.  These records show that he currently has left ear hearing loss, as defined by VA in 38 C.F.R. § 3.385 (2011). 

The appellant contends, in essence, that he has left ear hearing loss which is related to his exposure to acoustic trauma during his active military service.  


The February 2011 Board remand included the following ordered development: 

3.  The RO should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's July 1977 enlistment examination, subsequent service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service from July 1977 to July 1981, including noise exposure.  In so doing, the examiner should indicate whether the Veteran had a pre-existing hearing loss of the left ear and determine whether service, to include acoustic trauma, aggravated it.  The examiner is also asked to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.  (emphasis added).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The Veteran was subsequently afforded a VA audio examination in May 2011.  The examiner commented upon in-service audio findings, from November 1978, which demonstrated mild hearing loss in the both ears.  The examiner further observed that the Veteran had been treated in service for otitis externa and otitis media.  To this, an August 1977 health record includes a diagnosis of left ear otitis media secondary to upper respiratory infection.  A December 1978 ENT record also notes findings of difficulty hearing due to "[indecipherable]" secondary to upper respiratory infection.  To this, the Board observes that the VA examiner in August 2006 commented that an in-service medical record indicated the presence of an "'otitis media' secondary to an upper respiratory infection."  

The May 2011 VA examination report also, in pertinent part, included a diagnosis of left ear hearing loss as defined in 38 C.F.R. § 3.385.  The examiner provided a diagnosis of slight asymmetric high-frequency sensorineural loss, with normal word understanding bilaterally.  The Board notes that this clinical finding of high-frequency sensorineural loss concerned only the Veteran's left ear.  The examiner, an audiologist, also pointed out review of the Veteran's service treatment records showed problems with ear infections and findings of hearing loss shown to fluctuate depending on the degree of infection.  The audiologist added that hearing loss due to acoustic trauma or high noise exposure occurs at a time of the incident and is not delayed in onset.  Therefore, commented the examiner, the hearing loss noted in the course of the examination would "more likely than not be related to something other than service exposure."  (emphasis added).  She also opined that "[a]ny question regarding ear infections and effects on hearing over an extended period of time would best be answered by an ENT physician."  The Board notes that review of the examination report does not show that the examiner elaborated as to what "something other" may include.  The Board also observes that, significantly, review of the Veteran's claims folder does not reveal that such an opinion was sought from an ENT.  

Clearly, the opinion rendered by the VA examiner in May 2011 was unfavorable to the appellant's claim.  The Board notes, however, that the examiner was specifically requested by the Board in February 2011 to

discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.  


The Board finds that the VA examiner in May 2011 did not sufficiently respond to the Board's February 2011 remand directive.  Stegall.  In addition, and of significant note, as the Veteran now has left ear hearing loss, and also was diagnosed during his military service as having other left-ear related problems, to include otitis media, as suggested by the VA examiner in May 2011 an additional opinion before adjudicating this matter is needed from an ENT physician.  

The RO and the Veteran are also advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall.  Thus, on remand, an addendum opinion should be sought by an ENT physician.

The Board again notes, as cited above in the adjudication of the Veteran's claim seeking service connection for right ear hearing loss, that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Board also again observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  To this, the Board observes that in the course of the August 2006 VA audio examination the examiner commented upon the presence of left ear moderate conductive notching at 3000 Hertz and mild sensorineural roll off at 4000 Hertz.  The examiner also commented upon the in-service findings of transient hearing loss likely related to an external or otitis media condition and upper respiratory infection occurring in 1978.  

Accordingly, the case is REMANDED to the RO/AMC for the following action: 

1.  The RO/AMC should refer the Veteran's claims folder to a VA ENT physician so that a clarifying opinion as to the nature and etiology of any left ear hearing loss can be obtained.  The reviewing physician is requested to review all pertinent records associated with the claims file, including the report of the Veteran's July 1977 enlistment examination; subsequently-dated service treatment records - including, but limited to, those showing medical findings consistent with left ear-related disorders such as otitis media and infections and the elevated audio findings reported in November 1978; the reports of the VA audio examinations conducted in August 2006 and May 2011; and statements provided by the Veteran. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley, at 159.

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to whether it is at least as likely as not that the Veteran's current left ear hearing loss is causally or etiologically related to his military service from July 1977 to July 1981, including noise exposure and/or other ear-related problems, such as infections, otitis externa, and otitis media.  In so doing, the examiner should indicate whether the Veteran had a pre-existing hearing loss of the left ear and determine whether service, to include acoustic trauma, aggravated it.

The examiner should also specifically opine as to whether it is at least as likely as not that the "notching" shown as part of the VA audiogram findings of August 2006 are indicative of noise-induced hearing loss.  

The examiner is also asked to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The appellant is hereby notified that it is his responsibility to report for any ordered VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  The RO/AMC should then ensure that the above-ordered development, to include any VA examination findings, is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, the RO should implement corrective procedures. 


4.  Thereafter, after completion of all indicated development, as well as following its completion of any other development deemed appropriate, the RO/AMC should readjudicate the claim seeking entitlement to service connection for left ear hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


